Citation Nr: 0625988	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  99-18 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
right knee condition.

2.  Entitlement to service connection for a lower back 
disability, to include as secondary to his knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1987 to 
October 1998.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision.


FINDINGS OF FACT

1.  The evidence shows that the veteran has a range of motion 
in his right knee from 0-135, with no instability or 
subluxation.

2.  X-rays have failed to show the presence of arthritis.

3.  The medical evidence fails to show a lower back 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.49, 
4.71a, Diagnostic Code (DC) 5003, 5256, 5257, 5260, 5261 
(2005).

2.  The criteria for service connection for a lower back 
condition are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

At his hearing before the Board in December 2000, the veteran 
indicated that his biggest problem with his right knee was 
pain, which caused him problems walking and standing for long 
periods of time.  He indicated that he wore knee braces to 
stabilize his knee (however, it was noted on a May 2005 VA 
examination that the veteran only occasionally wore a 
patellar splint on his right knee).

The veteran's right knee is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.71, DC 5257 for slight 
impairment of the knee involving either recurrent subluxation 
or lateral instability.  A 20 percent rating is assigned for 
either moderate subluxation or moderate lateral instability.  
While instability has periodically been shown in treatment 
records throughout the pendency of the appeal, on the 
veteran's most recent VA examination in May 2005, no evidence 
of either instability or subluxation was found.  As such, 
without current medical evidence of either instability or 
subluxation, a higher rating is not available under this 
rating code.

Other rating criteria have also been considered, however, the 
range of motion of the veteran's knees has consistently 
exceeded the limitation of motion necessary for even a 
noncompensable rating under either DC 5260 or DC 5261 (for 
limitation of flexion and limitation of extension 
respectively).  At VA examinations in December 1998, April 
2003, and May 2005, the veteran had ranges of motion of the 
right knee of 0-140 degrees, 0-132 degrees and 0-135 degrees 
respectively.  

The Board has also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
the medical evidence fails to show additional limitation of 
motion due to the aforementioned factors.  For example, at 
the May 2005 VA examination, the examiner noted that there 
was no increased limitation of motion due to weakness, 
fatigability, or incoordination following repetitive portions 
of the examination.

X-rays have also failed to show any abnormality with regard 
to the right knee.  X-rays of the veteran's right knee in May 
1999 and October 1999 revealed no abnormalities.  X-rays in 
July 2000 revealed no acute fracture or dislocation and no 
significant degenerative changes.  X-rays in October 2002 
continued to show no bony abnormality.  Additionally, the 
physical examination in May 2005 failed to detect any 
arthritis.

While the veteran has continued to have complaints of pain in 
his right knee, the medical evidence has failed to show that 
his knee warrants a rating in excess of the 10 percent that 
is already assigned.  Accordingly, the veteran's claim is 
denied.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.  Secondary service connection 
may be granted for a disability which is proximately due to, 
or the result of, a service-connected disorder.  38 C.F.R. § 
3.310(a).

The veteran asserted at his hearing before the Board that he 
began having back pain in the 1990s which he believed was 
related to his service connected right knee disability.  The 
veteran identified a service medical record from 1997 which 
indicated that his back pain was most consistent with acute 
muscular/ischemic back pain secondary to altered biomechanics 
of mobility following knee surgery.
Nevertheless, while the veteran has repeatedly sought 
treatment complaining of back pain, the medical evidence 
fails to show that the veteran has ever been diagnosed with a 
disability of the lower back.

At a VA examination in April 2003, there was objective 
evidence of painful motion, spasm, weakness and tenderness.  
The veteran was diagnosed with arthralgia of the lumbosacral 
spine with loss of function due to pain (arthralgia is 
defined as "[p]ain in a joint, especially one not 
inflammatory in character."  Stedman's Medical Dictionary 
149 (27th ed. 2000)).  X-rays showed a partially sacralized 
L-5 vertebral body, but were otherwise normal.

In May 2005, the veteran underwent another VA examination.  
The examiner noted that the veteran got on and off of the 
examination table with ease and walked with a normal gait.  
The examination showed the veteran to have a normal lumbar 
lordosis while standing in the erect position.  The veteran 
had extension to 30 degrees and flexion to 90 degrees.  The 
veteran could heel and toe walk well, and he had neither 
straight leg raising pain nor sciatic tension.  The examiner 
concluded that the veteran had a normal examination of his 
lumbar spine, indicating that he was unable to find any 
abnormality in the veteran's back, based both on physical 
examination and on X-rays.  

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Furthermore, in the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

While the veteran has voiced complaints of back pain for a 
number of years, the medical evidence, consisting of X-rays 
and physical examinations, has failed to reveal a current 
lower back disability.  Accordingly, the veteran's claim of 
entitlement to service connection for a lower back condition 
is denied.
 
III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in November 2004.  By this, and by previous 
letters, the statement of the case, and the supplemental 
statements of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA treatment records and service medical records have been 
obtained.  The veteran was also provided with several VA 
examinations (the reports of which have been associated with 
the claims file).  Additionally, the veteran testified at a 
hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no initial disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 10 percent for a right knee disability 
is denied.

Service connection for a lower back condition is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


